       Case
         Case
            1:11-md-02296-DLC
               MDL No. 2296 Document
                              Document
                                     1048
                                       7658
                                          Filed
                                              Filed
                                                 11/30/18
                                                    12/01/18
                                                           Page
                                                             Page
                                                                1 of1 1of 1



                            UNITED STATES JUDICIAL PANEL
                                         on
                             MULTIDISTRICT LITIGATION


IN RE: TRIBUNE COMPANY FRAUDULENT
CONVEYANCE LITIGATION                                                              MDL No. 2296


                           ORDER REASSIGNING LITIGATION


       The Panel has been notified of the need to reassign the above litigation to another judge in
the Southern District of New York.

       IT IS THEREFORE ORDERED that, with the consent of that court, this litigation is re-
assigned to the Honorable Denise Cote for coordinated or consolidated pretrial proceedings pursuant
to 28 U.S.C. § 1407.

       IT IS FURTHER ORDERED that this reassignment is effective on December 1, 2018.


                                                     FOR THE PANEL


                                                     _______________________
                                                     Sarah S. Vance
                                                     Chair
